Order entered June 11, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01163-CR

                      MORRIS EDWARD SNEED JR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F12-71684-Y

                                       ORDER
      The Court DENIES appellant’s May 29, 2014 motion to supplement the record.


                                                 /s/   DAVID EVANS
                                                       JUSTICE